Citation Nr: 1818613	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2 Entitlement to service connection for bilateral hearing loss. 

3. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for a left ear disorder.

6. Whether new and material evidence has been received to reopen the claim of service connection for a pituitary disorder. 

7. Entitlement to service connection for a stomach disorder.

8. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to May 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The decision below addresses the Veteran's petition to reopen his previously denied claims as well as his service connection claims. The claim for entitlement to an increased rating for PTSD and entitlement to a TDIU are herein remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. In a May 2007 rating decision, the RO denied the Veteran's claim for service connection for tinnitus and denied his petition to reopen a previously denied claim of service connection for bilateral hearing loss. 

2. The evidence associated with the claims file subsequent to the May 2007 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss.

3. The most probative evidence of record establishes that the Veteran's bilateral hearing loss was caused by or incurred in service. 

4. The evidence associated with the claims file subsequent to the May 2007 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for tinnitus.

5. The most probative evidence of record establishes that the Veteran's tinnitus was caused by or incurred in service. 

6. The Veteran does not have a current diagnosis for a left ear disorder. 

7. In a July 1987 rating decision, service connection was denied for a pituitary disorder.

8. The evidence received since the July 1987 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for a pituitary disorder.

9. The Veteran does not have a current diagnosis for a stomach disorder. 
CONCLUSIONS OF LAW

1. The May 2007 rating decision denying the Veteran's petition to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C §5108 (2012); 38 C.F.R. §3.156 (2017).

3. The most probative evidence demonstrates that the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The May 2007 rating decision denying the Veteran's claim of entitlement to service connection for tinnitus is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 38 U.S.C §5108 (2012); 38 C.F.R. §3.156 (2017).

6. The most probative evidence demonstrates that the criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7. The criteria for entitlement to service connection for a left ear disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

8. The July 1987 rating decision denying the Veteran's claim for service connection for a pituitary disorder is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
9. New and material evidence has not been received to reopen the claim of entitlement to service connection for a pituitary disorder. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

10. The criteria for entitlement to service connection for a stomach disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156 (a) (2017).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly received evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate decision to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.


Bilateral Hearing Loss and Tinnitus

The RO originally denied service connection for bilateral hearing loss in a July 1987 rating decision on the basis that there was no current diagnosis and no in-service injury. At the time of the issuance of the July 1987 rating decision, there was no evidence to support the Veteran's contention that he experienced bilateral hearing loss. The RO originally denied service connection for tinnitus in a May 2007 rating decision on the basis of no in-service injury or link to service. Also in the May 2007 decision, the RO denied the Veteran's petition to reopen the previously denied claim of service connection for hearing loss, finding that no new and material evidence had been presented.

Evidence added to the record since the May 2007 denial consists, in relevant part, of a diagnosis of bilateral hearing loss and military personnel records that show evidence of noise exposure from the Veteran's in-service stressor. The Board finds that that the diagnosis and evidence of noise exposure is new and material, as it addresses a missing element of service connection, specifically the evidence of an in-service event or injury such as noise exposure. Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). Thus, the claims of service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C. § 5108 (2012).

Pituitary Disorder

The Veteran contends that his claim for a pituitary disorder should be reopened. The RO initially denied this claim in July 1987, finding that his pituitary disorder was not treated or diagnosed in the STRs and there was no indication of any treatment of the pituitary disorder within the presumptive period after separation from service.. The Veteran did not appeal this decision within one year. Accordingly, the decision became final. 

Evidence of record in July 1987 included the Veteran's STRs, private treatment records from September 1984 to April 1987, and private treatment records from July 1981. 

The Veteran now asserts again that this disorder was caused or incurred in service. Since the July 1987 rating decision, the Veteran has submitted VA treatment records and statements that confirm his diagnosis. While VA treatment records and the Veteran's statements are new to the record, this evidence is not material because it does not offer any indication that this disorder began in or is otherwise related to service, as would be required to grant the claim for service connection. The evidence added since the July 1987 rating decision in relation to the pituitary disorder, is cumulative of previously considered evidence and does not address any unestablished fact necessary to decide the claim. 
 
The evidence submitted since the last final decision in July 1987 is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim. The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless. Shade, 24 Vet. App. At 110. Thus, reopening of the claim of a pituitary disorder is not warranted.  

III. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2017). 

Service connection for certain chronic diseases such as sensorineural hearing loss and tinnitus will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b) (2017).

In relevant part, 38 U.S.C. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).


Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303 (d).

The Board finds that the evidence establishes that the Veteran's bilateral hearing loss and tinnitus were caused by service. 

On the March 1964 pre-induction examination the Veteran indicated that he has had ear, nose or throat trouble, which was noted on examination as a sore throat. The Veteran's hearing acuity was tested in the August 1966 entrance examination and revealed normal hearing for VA compensation purposes. The Veteran's military personnel record indicates that his military occupational specialties (MOS) were basic combat training, cannoneer, and ammunition handler. The Veteran's Certificate of Release or Discharge from Active Duty documented that he received a Vietnam Service Medal, a Vietnam Campaign Medal, and was designated sharpshooter. Finally, the Veteran's unit history indicated that his unit was exposed to gunfire, ambushes, and that he was witness to soldiers' deaths. On the May 1968 separation examination the medical provider noted that the Veteran's nose and ears were normal. However, the audiometry section is blank, and it appears that the Veteran's hearing was not tested. On the report of medical history, the Veteran only noted that he had foot trouble. 

In a February 2007 statement in support of claim the Veteran stated that due to serving with military artillery, he was exposed to noise from the constant use of large guns, and that he believed this was the cause of his hearing loss and tinnitus. 

In a December 2008 letter, a lay statement from J.V. indicated that the Veteran and his unit experienced a rocket and artillery attack during service in Vietnam. 

In a July 2010 VA treatment record the Veteran reported significant noise exposure during his military service. He stated that he lost hearing in his left ear while in Vietnam and was not aware of any change since that time. The Veteran reported that he had a tube placed in his left ear in the late 1970s. He stated that he had occasional balance problems. The Veteran also reported constant bilateral subjective tinnitus that is worse in the left ear. The medical provider found that the Veteran has moderate high frequency sensorineural hearing loss in the right ear and severe mixed hearing loss in the left ear. 

In an October 2010 statement in support of claim the Veteran requested that his hearing loss and tinnitus be service connected because he has experienced tinnitus since the first rocket attack in Vietnam. The Veteran stated that he noticed a decrease in his hearing while serving in Vietnam. He stated that he served as an artilleryman. The Veteran stated that hearing protection was not used. The Veteran asserted that as a result of his noise exposure in service, tubes were placed in his ears in the 1970s in order to relieve pain and improve his hearing. The Veteran stated that his hearing never improved. 

On a December 2010 VA examination the Veteran reported that he was exposed to military artillery fire and rockets without hearing protection while in service. After the military, he had weapons training in law enforcement for more than four years and was provided hearing protection. The examiner found that the Veteran had sensorineural hearing loss in the right ear and mixed hearing loss in the left ear. The examiner stated that the Veteran had pre-existing hearing loss at 6000 Hertz and opined that he cannot determine whether the pre-existing hearing loss was aggravated in-service. Therefore, the examiner concluded, he could not resolve the issue without resort to mere speculation. The examiner reasoned that there are a number of other potential etiologies for the Veteran's hearing loss in addition to military noise exposure, including aging, occupational noise exposure, and middle ear pathology and surgery that occurred well after service. At that examination the Veteran reported that his tinnitus began in service and is constant. The examiner opined that it would be speculative to allocate a portion of his current tinnitus to aging, occupational noise exposure, and middle ear pathology and surgery or military noise exposure, and that the etiology of his tinnitus and its relationship to military noise exposure cannot be determined to a reasonable degree of certainty based on the evidence. The examiner found that the Veteran's tinnitus is as likely as not associated with his hearing loss. 

In an April 2015 VA treatment record the Veteran was seen for a hearing evaluation. The Veteran reported a gradual loss of hearing and communication difficulties associated with hearing loss. The Veteran complained of constant bilateral subjective tinnitus. The medical provider noted the Veteran's noise exposure from artillery during his service. The medical provider found that the Veteran had moderate to moderately severe sensorineural hearing loss in the right ear and moderately severe to severe mixed hearing loss in the left hear. The medical provider noted that the Veteran was issued hearing aids in 2010. 

The Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus were caused by his service. STRs reveal that he had normal hearing during his service for VA disability purposes, although the separation examination is silent regarding the his hearing acuity at separation. The record confirms the Veteran's statements that he experienced regular noise exposure as a cannoneer and artillery handler and during combat in Vietnam. In addition, the Board has carefully reviewed the Veteran's statements of record. The Veteran stated that he was exposed to noise through ammunition fire, cannon fire, and rocket and artillery fire in Vietnam. The Board finds that the Veteran, as a lay person, is competent to testify to having been exposed to noise during service and experiencing decreased hearing acuity and tinnitus. See Layno v. Brown, 6 Vet. App. at 470. Moreover, there is no evidence to doubt his credibility. The Veteran's statements regarding his noise exposure while in service is consistent with his military personnel records. His statements also reflect a continuity of symptomatology of hearing loss and tinnitus. Accordingly, the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his hearing loss and tinnitus. 38 C.F.R. § 3.303(b) (2017). 

Although the December 2010 VA examination confirmed a current diagnosis for bilateral hearing loss and tinnitus, the examiner found that he could not render an opinion without resort to speculation regarding possible contributing factors to causation of the Veteran's bilateral hearing loss and tinnitus. The Board finds that this examination is thus not probative as to the question of whether the Veteran's hearing loss and tinnitus began in or are otherwise etiologically linked to his time in service. The Board thus turns to the lay statements of the Veteran regarding the in-service onset of hearing loss and tinnitus. In that connection, the Board finds that the Veteran is competent to describe the symptoms of hearing loss and tinnitus, as well as their onset and continuity of symptomatology. Also, in considering the etiology of these symptoms, the Board finds that the Veteran's consistent and credible report of the onset of the symptoms in relation to his in-service noise exposure is substantially probative in determining a causal relationship between the hearing loss and tinnitus and the Veteran's service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, based on the most probative evidence of record, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to his service. As such, service connection for bilateral hearing loss and tinnitus is warranted. See 38 C.F.R. § 3.310 (2017).

Left Ear Disorder and Stomach Disorder

The Veteran contends that he currently has a left ear disorder and a stomach disorder due to service. 

In a July 1967 STR the Veteran reported that he experienced stomach cramps. 

On the April 2013 VA examination the Veteran stated that that he experiences stomach pain, constipation and nausea. The examiner noted that the Veteran does not now have or has ever had any stomach or duodenum conditions. The examiner stated that there is no objective evidence of a claimed stomach condition. The examiner found that the Veteran's chronic constipation is secondary to his prescribed narcotic pain medication.  

In June 1986 private treatment record, the Veteran requested a consultation with a specialist regarding a prior operation on the left ear drum in 1983. 

On the December 2010 VA examination the Veteran reported that about ten years after military service he had a tube placed in the left ear which was supposed to help get some hearing back but the procedure did not work. The Veteran stated that the tube is no longer in place and he is unaware of when it came out. On examination the examiner found that the Veteran had a normal left ear and there was no evidence of left ear tube. The examiner was not able to offer a more precise diagnosis as there was no objective data to support a diagnosis. 

Upon review of the record, the Board finds that the Veteran does not currently have either a left ear disorder or a stomach disorder. With regard to these claims, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of a left ear disorder or stomach disorder. The STRs are silent for treatment of the left ear and have one incident of stomach cramps. There is no evidence of treatment for the left ear until a consultation in 1986 and no treatment a stomach disorder after separation from service. There is simply no medical evidence of record to support a diagnosis of a left ear disorder or stomach disorder at any point during the appeal period. 

Based on review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a left ear disorder and stomach disorder. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C. §§ 1110, 1131. In the absence of a current disability, the analysis ends, and the claims for service connection for a left ear disorder and stomach disorder cannot be granted on a direct or secondary basis. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a left ear disorder and stomach disorder, that doctrine is not helpful to the Veteran. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left ear disorder is denied. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted. 

Entitlement to reopening the claim for a pituitary disorder is denied.

Entitlement to service connection for a stomach disorder is denied. 


REMAND

The Veteran asserts that his service-connected PTSD warrants a rating higher than the 30 percent currently assigned. The Veteran last underwent a VA PTSD examination in April 2013. However, since that time the Veteran has submitted a private psychological evaluation which indicates that his symptoms may have worsened in the intervening years. As it has been nearly five years since the Veteran has been provided with VA examination concerning his claim for an increased rating for PTSD and there is an assertion of worsening symptomatology, a remand is warranted to ensure that the record contains evidence of the current severity of the Veteran's service-connected PTSD. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board further finds that the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to an increased rating for his PTSD, which is being remanded for further adjudication. Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any outstanding VA and private medical records and associate them with the claims file. 

2. Schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD. The examiner must review the claims file and must note that review in the examination report. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner must consider the Veteran's statements regarding the severity of his symptomatology. The examiner should make specific findings as to the presence, extent, and frequency of all symptoms of his PTSD. The examiner should provide an assessment of the severity of PTSD, specifically commenting on the functional effects of the Veteran's PTSD.

3. Then, readjudicate the claims remaining on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


